In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2805
STATE OF ILLINOIS,
                                                   Plaintiff-Appellee,
                                 v.
CITY OF CHICAGO,
                                                 Defendant-Appellee,
APPEAL OF:
   FRATERNAL ORDER OF POLICE, CHICAGO LODGE NO. 7,
                                                Proposed Intervenor.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 17-cv-6260 — Robert M. Dow, Jr., Judge.
                     ____________________

   ARGUED NOVEMBER 2, 2018 — DECIDED JANUARY 2, 2019
               ____________________

   Before RIPPLE, KANNE, and ROVNER, Circuit Judges.
    KANNE, Circuit Judge. On August 29, 2017, the State of Illi-
nois filed suit in federal court against the City of Chicago, al-
leging that the Chicago Police Department’s use-of-force pol-
icies and practices violate the federal constitution and Illinois
law. Two days later, the parties moved to stay the proceedings
2                                                    No. 18-2805

while they negotiated a consent decree. Almost immediately
after the State filed the complaint, the Fraternal Order of Po-
lice, Lodge No. 7, publicly indicated its opposition to any con-
sent decree, citing fears that the decree might impair its col-
lective bargaining rights. For months, the Lodge monitored
the ongoing negotiations and met informally with the State’s
representatives. But the Lodge waited until June 6, 2018, to file
a motion to intervene in the suit. The district court denied the
motion to intervene as untimely. Because the Lodge knew
from the beginning that a consent decree might impact its in-
terests but delayed its motion for nearly a year, and because
its allegations of prejudice are speculative, we aﬃrm.
                          I. BACKGROUND
    In April 2016, the Chicago Police Accountability Task
Force issued a report finding that the Chicago Police Depart-
ment’s “response to violence is not suﬃciently imbued with
Constitutional policing tactics.” (R. 1-1 at 14.) In January 2017,
the United States Department of Justice released a report con-
cluding that the Chicago Police Department exhibits a pattern
or practice of the unconstitutional use of force. The report
found that Chicago’s inadequate accountability mechanisms
are a significant contributor to the repeated constitutional vi-
olations. The Department of Justice suggested that eﬀective
reform was unlikely without “[a] court-ordered, over-arching
plan … that is overseen by a federal judge.” (Id. at 211.)
   On August 29, 2017, the State of Illinois filed suit against
the City of Chicago, alleging that the City’s policing practices
involve the repeated use of excessive force. Two days later,
the parties moved to stay proceedings while they engaged in
consent decree negotiations. The district court granted that
motion.
No. 18-2805                                                   3

    Immediately after the State filed suit, the Lodge publicly
expressed its opposition to any consent decree. In a news ar-
ticle published the evening of August 29, 2017, the Lodge’s
president, Kevin Graham, described a consent decree as a “a
potential catastrophe for Chicago.” (R. 73 at 4 & n.1.) Mr. Gra-
ham elaborated on his opposition to a consent decree in the
Lodge’s September 2017 newsletter. He voiced the fear that a
consent decree might “seriously threaten our collective bar-
gaining rights” and assured the Lodge that no one in his ad-
ministration believed that a consent decree was “necessary.”
(R. 73-1 at 13.)
    Despite these public concerns over the suit’s potential im-
pact on collective bargaining rights, the Lodge did not seek to
intervene at that time. Instead, during the subsequent months
of negotiation between the State and City, the Lodge repeat-
edly met separately with the State. At those meetings, the
Lodge expressed its concern that the inchoate consent decree
might conflict with provisions of the Collective Bargaining
Agreement (“CBA”) or with Illinois statutes which protect po-
lice oﬃcers. The State told the Lodge that it did not intend to
intrude into matters of police oﬃcer discipline or other “core
mandatory matters.” (R. 81-4 at 6.)
    To that end, and to avoid the need for the Lodge to inter-
vene, the State and Lodge focused on creating “carve-out”
language that would ensure the consent decree left CBA
rights intact. During these informal discussions, which began
in the fall of 2017 and continued well into the spring of 2018,
the State often assured the Lodge that it was working with the
City to avoid any impact on CBA rights. The State never pro-
vided the Lodge with copies of the proposed consent decree
or with finalized carve-out language. Nevertheless, the State’s
4                                                   No. 18-2805

representative, Gary Caplan, assured the Lodge that the draft
consent decree did not conflict with the CBA and that, if any
consent decree provisions did conflict, the CBA would con-
trol.
   Between March 21, 2018, and May 25, 2018, the district
court met four times with the parties to discuss the consent
decree negotiations. On two of those occasions, Lodge repre-
sentatives appeared at the courtroom and requested permis-
sion to attend the session. Both times, the City and State re-
fused to consent to the request.
    On June 6, 2018, the Lodge moved to intervene. The Lodge
has oﬀered a variety of explanations for its decision to seek
intervention. In the motion to intervene, the Lodge attributed
the motion to its discovery that, on May 15, 2018, a number of
community groups “published and undoubtedly submitted
to the [State] a report that contains recommendations for the
consent decree.” (R. 51 at 5.) The Lodge emphasized that the
CBA “contains provisions addressing a number of the sub-
jects raised in the complaint filed by the Oﬃce of the Illinois
Attorney General in this case.” (Id. at 6.) Because many of the
recommendations made by the community groups would re-
quire “substantive modifications” to practices or activities
covered by the CBA, the Lodge believed that intervention was
necessary. The Lodge also argued that the complaint—filed
nine months earlier—sought injunctive relief that would con-
flict with the CBA. Thus, at the time, the Lodge did not cite its
exclusion from negotiations as a reason for intervention. Like-
wise, the Lodge did not move to intervene due to surprise lan-
guage in the consent decree (because the Lodge had not yet
received a copy of the draft consent decree).
No. 18-2805                                                      5

    In early July 2018, the Lodge filed a motion to hold pro-
ceedings in abeyance while the court considered the motion
to intervene. In that motion, the Lodge argued that it had
“reason to believe that the consent decree will impact the col-
lective bargaining agreement,” but the Lodge based that be-
lief “on the January 2017 Department of Justice report … and
the representations in the [August 31, 2017] motion to stay
concerning the failure of the City to administer eﬀective po-
lice discipline.” (R. 65 at 2.)
   On July 27, 2018, the State and City made the proposed
consent decree public. The draft includes numerous provi-
sions which the Lodge believes conflict with the disciplinary
and investigative provisions of the CBA. The proposed con-
sent decree also contains a paragraph addressing conflicts be-
tween the consent decree and CBAs:
      687. Nothing in this Consent Decree is intended to
      (a) alter any of the CBAs between the City and the
      Unions; or (b) impair or conflict with the collective
      bargaining rights of employees in those units under
      the IPLRA. Nothing in this Consent Decree shall be
      interpreted as obligating the City or the Unions to
      violate (i) the terms of the CBAs, including any suc-
      cessor CBAs resulting from the negotiation process
      … mandated by the IPLRA with respect to the sub-
      ject of wages, hours and terms and conditions of em-
      ployment unless such terms violate the U.S. Consti-
      tution, Illinois law, or public policy, or (ii) any bar-
      gaining obligations under the IPLRA, and/or waive
      any rights or obligations thereunder. In negotiating
      Successor CBAs … , the City shall use its best eﬀorts
      to secure modifications to the CBAs consistent with
      the terms of this Consent Decree, or to the extent
6                                                   No. 18-2805

       necessary to provide for the eﬀective implementa-
       tion of the provisions of this Consent Decree.

(R. 81-2 at 217.)
    On August 8, 2018, the district court directed the State,
City, and Lodge to submit supplemental briefs addressing the
Lodge’s contention that the consent decree would adversely
aﬀect CBA rights. In particular, the district court directed the
Lodge to explain whether ¶ 687 of the draft consent decree
ameliorated its concerns. On August 16, 2018, after receiving
the supplemental briefing, the court denied the motion to in-
tervene as untimely. The Lodge appealed.
    While the Lodge’s appeal has been pending, the district
court’s consideration of the draft consent decree has contin-
ued. The Lodge moved to stay review of the consent decree
during the pendency of its appeal, but the district court has
not yet ruled on that motion. The district court held the fair-
ness hearing on October 24 and 25, 2018. Prior to that hearing,
the district court received hundreds of written comments, in-
cluding one from the Lodge. Given the level of interest, the
district court limited participation in the fairness hearing to a
randomly selected group of applicants, each of which spoke
for five minutes. The record is unclear whether any Lodge
members received an opportunity to speak at the fairness
hearing. But, in the weeks since the hearing, the Lodge has
submitted numerous supplemental comments from its mem-
bers.
                           II. ANALYSIS
    Because denial of a motion to intervene essentially ends
the litigation for the movant, such orders are final and appeal-
able. Reich v. ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir.
No. 18-2805                                                     7

1995). The Lodge sought to intervene as of right, meaning the
requirements of Federal Rule of Civil Procedure 24(a)(2) ap-
ply: “(1) timely application; (2) an interest relating to the sub-
ject matter of the action; (3) potential impairment, as a practi-
cal matter, of that interest by the disposition of the action; and
(4) lack of adequate representation of the interest by the exist-
ing parties to the action.” Shea v. Angulo, 19 F.3d 343, 346 (7th
Cir. 1994) (quoting Southmark Corp. v. Cagan, 950 F.2d 416, 418
(7th Cir. 1991)). “A motion to intervene as a matter of right,
moreover, should not be dismissed unless it appears to a cer-
tainty that the intervenor is not entitled to relief under any set
of facts which could be proved under the complaint.” Reich,
64 F.3d at 321 (quoting Lake Investors Dev. Group v. Egidi Dev.
Group, 715 F.2d 1256, 1258 (7th Cir. 1983)). “[W]e must accept
as true the non-conclusory allegations of the motion.” Id. The
district court found that the Lodge’s motion satisfied the final
three requirements but denied the motion to intervene after
concluding it was untimely. For that reason, we focus solely
on the timeliness requirement.
    “We look to four factors to determine whether a motion is
timely: ‘(1) the length of time the intervenor knew or should
have known of his interest in the case; (2) the prejudice caused
to the original parties by the delay; (3) the prejudice to the in-
tervenor if the motion is denied; (4) any other unusual circum-
stances.’” Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719
F.3d 785, 797–98 (7th Cir. 2013) (quoting Sokaogon Chippewa
Cmty. v. Babbitt, 214 F.3d 941, 949 (7th Cir. 2000)). When the
district court denies a motion for intervention as untimely, we
review for abuse of discretion. Id.
8                                                     No. 18-2805

    A. Knowledge of Interest
    The district court found that the Lodge should have
known of its interest in the suit from the time the State filed
suit. Because nine months passed before the Lodge sought to
intervene, the motion was untimely. Now, the Lodge argues
that the district court erred because it did not learn its inter-
ests might be impaired until “after the Lodge was shut out of
settlement discussions and the Lodge had received infor-
mation from confidential sources that its contractual rights
would be impaired.” (Appellant’s Br. at 24.)
    “A prospective intervenor must move promptly to inter-
vene as soon as it knows or has reason to know that its inter-
ests might be adversely aﬀected by the outcome of the litiga-
tion.” Heartwood, Inc. v. U.S. Forest Serv., Inc., 316 F.3d 694, 701
(7th Cir. 2003) (emphasis added); see also Sokaogon Chippewa,
214 F.3d at 949 (“As soon as a prospective intervenor knows
or has reason to know that his interests might be adversely af-
fected by the outcome of the litigation he must move
promptly to intervene.”) (citation omitted) (emphasis added);
Reich, 64 F.3d at 321 (“[W]e determine timeliness from the
time the potential intervenors learn that their interest might be
impaired.”) (emphasis added); City of Bloomington, Ind. v.
Westinghouse Elec. Corp., 824 F.2d 531, 535 (7th Cir. 1987) (find-
ing a motion to intervene untimely because the movant “had
knowledge that its interests could be aﬀected more than 11
months prior to the time it sought intervention”). Thus, we
measure from when the applicant has reason to know its in-
terests might be adversely aﬀected, not from when it knows
for certain that they will be.
   The Lodge does not dispute that, immediately after the
State filed the lawsuit, it publicly opposed any consent decree.
No. 18-2805                                                     9

In fact, Lodge President Graham asserted in his September
2017 newsletter article that a consent decree “could seriously
threaten ... collective bargaining rights.” (R. 73-1 at 13.) The
conclusion that the City, State, and Lodge do not share inter-
ests is hardly remarkable. The Lodge’s very existence is
rooted in the competing interests between its members and
the City. And the complaint emphasized the need for in-
creased accountability and other significant reforms which
would inevitably impact police oﬃcer interests. Thus, the
Lodge waited nine months from the time it became clear that
the lawsuit might aﬀect its interests. The Lodge’s delay ren-
ders the motion untimely. See Westinghouse, 824 F.2d at 535
(“[A]n examination of the initial factor in our analysis, the
length of time the prospective intervenor knew or reasonably
should have known of its interest before it petitioned to inter-
vene (11 months), clearly establishes that [the] motion to in-
tervene was untimely.”).
    The Lodge argues that the timeliness inquiry should in-
stead run from the time it determined that the State was not
protecting its interests. Specifically, the Lodge contends that
it reasonably relied on the State’s assurances that it was pro-
tecting the Lodge’s interests.
    The cases the Lodge relies on oﬀer it no aid. In several
prior cases, we have indicated that intervention may be timely
where the movant promptly seeks intervention upon learning
that a party is not representing its interests. See Reich, 64 F.3d
at 321–22 (reversing denial of the motion to intervene because
the movants “reasonably believed their employer was repre-
senting their interests and, considering the believed adequacy
of representation, could not have legitimately petitioned to in-
tervene”); see also United States v. Alcan Aluminium, 25 F.3d
10                                                  No. 18-2805

1174, 1183 (3d Cir. 1994) (“[W]here a party induces an appli-
cant to refrain from intervening and there is reasonable reli-
ance, the applicantʹs motion should not fail on timeliness
grounds.”); United States v. City of Chicago, 870 F.2d 1256, 1263
(7th Cir. 1989) (“[W]hen a federal judicial decree unexpect-
edly impairs settled expectations, and does so on what might
appear to be arbitrary and discriminatory grounds, the judge
is obliged to listen to the victims of the decree when they
make prompt application to intervene.”); Sokaogon, 214 F.3d
at 949 (characterizing City of Chicago as a case “where the
white female police oﬃcers who wanted to intervene could
not have anticipated that the new procedures would discrim-
inate against them”).
    These are all cases where the intervenor could not have
reasonably anticipated that its interests were at issue or un-
represented until immediately prior to the attempted inter-
vention. But where the intervenor “has known all along that
its interests are directly pitted against” those of the parties,
then the mere fact that the precise outcome of the litigation
was unexpected does not restart the timeliness analysis.
Sokaogon, 214 F.3d at 950. Reich, City of Chicago, and Alcan sup-
port aﬃrmance because the Lodge has not shown that it rea-
sonably believed that its interests were not at issue or pro-
tected, much less that those interests were then unexpectedly
impaired.
    The Lodge emphasizes that State’s representatives repeat-
edly assured them that the consent decree would not impact
CBA rights. But the very fact that the Lodge and State were
discussing the need for “carve-out” language makes clear that
both anticipated that the consent decree would address mat-
ters which arguably fell under the purview of the CBA. The
No. 18-2805                                                  11

State also refused to provide copies of the draft proposals the
State and City were exchanging. And the State and City ex-
cluded the Lodge from the settlement conferences with the
district court, despite the Lodge showing up and asking to be
admitted. Thus, there were many indicators that the Lodge’s
interests were “directly pitted” against the State’s and City’s.
    And, more importantly, the Lodge does not identify an
unexpected development which would excuse its delay. The
motion for intervention cited the community group recom-
mendations as a threat, but those recommendations were
nonbinding. The motion also asserted that the injunctive relief
requested in the August 2017 complaint would impair CBA
rights. But that argument simply underscores the Lodge’s
nine-month delay. In fact, in the subsequent motion to hold
proceedings in abeyance, the Lodge pointed to the Depart-
ment of Justice’s January 2017 report as the reason it believed
its rights were at issue. We do not dispute that the Lodge
could have sought intervention by relying on the complaint
and report. But the Lodge’s reliance on those documents
demonstrates that the justification for intervention did not ap-
preciably change between August 2017 and June 2018.
    Even the Lodge’s ex post reason for intervention (infor-
mation from confidential sources) suﬀers from this flaw. Re-
member that, until July 2018, the Lodge had not received any
consent decree draft language or been permitted to partici-
pate directly in settlement negotiations. In May 2018, confi-
dential sources allegedly told the Lodge that “there were con-
sent decree provisions that would conflict with the provisions
of the collective bargaining agreement.” (R. 81-4 at 8–9). But
those sources did not provide copies of those provisions
(much less copies of any carve-out language). Based on this
12                                                  No. 18-2805

information, the Lodge determined that the consent decree
might impact its interests. But the Lodge never identifies the
specific information that these sources provided which the
Lodge could not have previously intuited from the complaint
or discussions with the State. For these reasons, the district
court did not abuse its discretion in determining that the
Lodge had notice of its interest beginning in August 2017.
     B. Prejudice to the State and City
    We next consider “the prejudice caused to the original par-
ties by the delay.” Grochocinski, 719 F.3d at 797–98. The preju-
dice here is manifest. “Once parties have invested time and
eﬀort into settling a case it would be prejudicial to allow in-
tervention.” Ragsdale v. Turnock, 941 F.2d 501, 504 (7th Cir.
1991). That is particularly true when the settlement negotia-
tions were complex and well-publicized, as was the case here.
See id.; see also City of Bloomington, 824 F.2d at 536. The Lodge
argues that the prejudice caused by its delay was minimal be-
cause it only waited several weeks from the time it deter-
mined its interests were at stake before filing its motion. But
if the Lodge’s delay began when the State filed the com-
plaint—as the district court properly calculated—then the
prejudice becomes significant. The district court did not err in
determining that intervention would cause prejudice.
     C. Prejudice to the Lodge
    The Lodge next argues that the district court erred in find-
ing that the potential for prejudice to the Lodge was insuﬃ-
cient to mandate intervention. When the district court
properly denies a motion to intervene, the applicants cannot
“attack the fairness of [a] consent decree because they are not
parties to the agreement.” B.H. by Pierce v. Murphy, 984 F.2d
No. 18-2805                                                     13

196, 199 (7th Cir. 1993) (quoting City of Chicago, 908 F.2d at
200)). But the inability to appeal the entry of a consent decree
does not always mandate intervention. Rather, when the in-
terested party can adequately convey its concerns to the dis-
trict court at the fairness hearing, prejudice is often minimal.
See City of Bloomington, 824 F.2d at 537 (“Because [the pro-
posed intervenor] has already had an opportunity to present
its views to the district court, it would suﬀer little prejudice if
it were denied permission to intervene at this late stage in the
proceedings.”). The Lodge has enjoyed repeated (and contin-
uing) opportunities to do so.
    The Lodge believes the draft consent decree will impair
CBA rights and displace protections provided by Illinois stat-
utes. The district court found that there was “some evidence
that parts of the current draft consent decree may conflict with
the CBA, the [Illinois Public Labor Relations Act], or other
state laws.” (R. 88 at 17.) For the purposes of this opinion, we
will assume that certain provisions of the draft consent decree
conflict—on their face—with the CBA and Illinois law.
    Notwithstanding that potential for conflict, the Lodge’s
rights are protected. We begin with the carve-out language in-
cluded in the decree. That provision expressly confirms that
“[n]othing in this Consent Decree shall be interpreted as obli-
gating the City or the Unions to violate … the terms of the
CBAs … with respect to the subject of wages, hours, and terms
and conditions of employment unless such terms violate the
U.S. Constitution, Illinois law or public policy.” (R. 81-2 at
217.) The Lodge argues that this provision is “wholly diﬀerent
from a ‘shall not conflict with’ prohibition for the City and the
[State] to impinge upon the CBA.” (Appellant’s Br. at 33.) The
language speaks for itself. Read as a whole, ¶ 687 makes clear
14                                                   No. 18-2805

that the parties do not intend for the consent decree to be in-
terpreted as impairing CBA rights.
    The Lodge also argues that the exception in ¶ 687, indicat-
ing that the decree may displace CBA provisions if they “vio-
late the U.S. Constitution, Illinois law or public policy,” swal-
lows the rule. “Public policy” is undefined, and so there is ar-
guably ambiguity regarding what triggers that exception.
    But, as the district court recognized, existing law already
provides protections for the Lodge. “Before entering a con-
sent decree the judge must satisfy himself that the decree is
consistent with the Constitution and laws, does not under-
mine the rightful interests of third parties, and is an appropri-
ate commitment of the court’s limited resources.” Kasper v. Bd.
of Election Comm’rs of the City of Chicago, 814 F.2d 332, 338 (7th
Cir. 1987). Similarly, consent decrees “may not alter collective
bargaining agreements without the union’s assent.” People
Who Care v. Rockford Bd. of Educ. Sch. Dist. No. 205, 961 F.2d
1335, 1337 (7th Cir. 1992). “Neither may litigants agree to dis-
regard valid state laws.” Id. In other words, because “[c]on-
sent decrees are fundamentally contracts,” the parties to those
decrees “‘may not impose duties or obligations on a third
party, without that party’s agreement.’” Id. (quoting Firefight-
ers Local 93 v. Cleveland, 478 U.S. 501, 529 (1986)).
    The parties negotiate and the district court considers the
consent decree against this background law, which protects
the Lodge even if ¶ 687 contains ambiguities. Simply put, a
consent decree cannot accidentally eliminate the rights of
third parties. And if the parties interpret the consent decree in
a way which violates CBA rights, the Lodge can avail itself of
normal remedies for CBA violations. See W.R. Grace & Co. v.
Local Union 759, Intʹl Union of United Rubber, Cork, Linoleum &
No. 18-2805                                                    15

Plastic Workers of Am., 461 U.S. 757, 770 (1983) (aﬃrming the
enforcement of an arbitration award for violating the CBA,
even though a settlement agreement required the company’s
violation).
    Admittedly, “[c]onsent decrees can alter the state law
rights of third parties.” Application of Cty. Collector of Cty. of
Winnebago, Ill., 96 F.3d 890, 901 (7th Cir. 1996). But that’s true
“only where the change is necessary to remedy a violation of
federal law.” Id. (emphasis added); see also People Who Care,
961 F.2d at 1339 (“[B]efore altering the contractual (or state-
law) entitlements of third parties, the court must find the
change necessary to an appropriate remedy for a legal
wrong.”). The district court has made no finding of necessity.
To the contrary, the court emphasized that it “is obligated to
uphold the applicable law in resolving any real conflicts be-
tween the proposed decree and any existing or future con-
tracts.” Illinois v. City of Chicago, No. 17-CV-6260, 2018 WL
3920816, at *8 (N.D. Ill. Aug. 16, 2018). The district court noted
that consent decrees typically cannot subvert CBA rights, but
reminded the parties that “a CBA also must comply with fed-
eral law.” Id. at *9.
    Thus, the Lodge’s assertion of prejudice is largely specu-
lative. As things stand now, the consent decree cannot impair
the CBA or state law rights enjoyed by Chicago police oﬃcers.
That will change only if the district court concludes that fed-
eral law requires the abrogation of those rights. Even then, the
abrogation must be narrowly tailored. We decline to speculate
whether federal law will require such a remedy here. On the
present facts, the district court did not abuse its discretion in
finding that intervention was unwarranted given the minimal
prejudice identified by the Lodge.
16                                                      No. 18-2805

    There is one final matter worth discussing. The district
court assured the Lodge that, “if the assumptions about the
future course of this litigation described above should turn
out to be radically incorrect, nothing in the rules or the case
law of which this court is aware would prevent re-examina-
tion of the matter of intervention.” City of Chicago, 2018 WL
3920816, at *11 n.5 (citing State v. Dir., U.S. Fish & Wildlife Serv.,
262 F.3d 13, 21 (1st Cir. 2001)). That is correct. The Lodge’s
allegations of prejudice are presently speculative, and the
other factors counsel against intervention. But if the Lodge’s
fears are substantiated, the balance of interests will shift.
     D. Unusual Circumstances
    We consider a final factor: whether any unusual circum-
stances mitigated or aggravated the delay. The district court
did not consider this factor in a separate section. The Lodge
argues that the failure to consider all four factors mandates
reversal. (Appellant’s Br. at 15 (citing Heartwood, Inc. v. U.S.
Forest Serv., Inc., 316 F.3d 694, 701 (7th Cir. 2003) (reversing
because the district court’s analysis of timeliness factors did
not correspond to the four factors and because other aspects
of the reasoning were too conclusory for “us to identify the
reasoning behind the holdings”))). The Lodge only identifies
one unusual circumstance here: the “reasonable reliance” ar-
gument addressed above. But the Lodge never squarely pre-
sented that legal theory to the district court. And the district
court considered the facts underlying the argument but found
them unpersuasive. See City of Chicago, 2018 WL 3920816, at
*5–6. Our precedent merely requires that the district court
consider the appropriate factors and discuss them in detail
suﬃcient for us to review on appeal. See Heartwood, 316 F.3d
at 701. When a party fails to specifically identify unusual
No. 18-2805                                                  17

circumstances, the district court does not err in focusing on
the disputed factors.
                        III. CONCLUSION
    The Lodge knew from the filing of the complaint that the
consent decree might aﬀect its interests. Indeed, the Lodge
tacitly admitted this when it relied on allegations in the com-
plaint—including reports from 2016 and 2017—in arguing to
the district court that intervention was necessary. And setting
the delay aside, the Lodge’s assertions of prejudice are pres-
ently unsubstantiated. Existing law provides significant safe-
guards for the Lodge’s interests. If those protections prove in-
suﬃcient, then a renewed motion for intervention might be
appropriate. But on the facts as they currently stand, the dis-
trict court did not abuse its discretion in finding the Lodge’s
motion untimely.
  Accordingly, we AFFIRM the district court’s denial of the
motion for intervention.